Exhibit 10.1

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is made as of January 28,
2016, by and among Differential Brands Group Inc., a Delaware corporation
(formerly Joe’s Jeans Inc.) (the “Company”), each of the investors listed on
Schedule A hereto, each of which is referred to in this Agreement as an
“Investor” and each of the Persons listed on Schedule B hereto, each of which is
referred to in this Agreement as a “Management Holder.”

 

RECITALS

 

WHEREAS, the Investors and the Management Holders hold Registrable Securities
(as defined herein).

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
obligations hereinafter set forth, the parties hereto hereby agree as follows:

 

1.                                    Definitions.  For purposes of this
Agreement:

 

1.1                            “Affiliate” means, with respect to any specified
Person, any other Person who, directly or indirectly, controls, is controlled
by, or is under common control with such Person, including any general partner,
managing member, officer or director of such Person or any private equity fund
now or hereafter existing that is controlled by one or more general partners or
managing members of, or shares the same management company with, such Person. 
The term “control” (including the terms “controlling” and “controlled by”) means
the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract, or otherwise.

 

1.2                            “Agreement” has the meaning specified in the
Preamble.

 

1.3                            “Common Stock” means the common stock, par value
$.10 per share, of the Company and any and all securities of any kind whatsoever
which may be issued after the date hereof in respect of, in exchange for, or in
substitution of, such common stock of the Company pursuant to a merger,
consolidation, stock split (forward or reverse), stock dividend, conversion,
combination, or recapitalization of the Company or otherwise.

 

1.4                            “Company” has the meaning specified in the
Preamble and includes any successor thereto (by merger, consolidation, sale of
all or substantially all assets, operation of law or otherwise).

 

1.5                            “Convertible Notes” means, collectively, each
Subordinated Convertible Note issued by the Company as of the date hereof in
favor of a Management Holder.

 

1.6                            “Damages” means any loss, claim, damage, expense
(including expenses incurred in investigating, preparing or defending any
litigation or proceeding, whether commenced or threatened, and the reasonable
fees, disbursements and other charges of legal counsel) or liability (joint or
several) to which a party hereto may become subject under the Securities Act,
the Exchange Act, or other federal or state law, insofar as such loss, claim,
damage, expense or liability (or any action in respect thereof) arises out of,
is incurred in

 

--------------------------------------------------------------------------------


 

connection with, is caused by or is based upon (i) any untrue statement or
alleged untrue statement of a material fact contained in any registration
statement of the Company, including any preliminary prospectus or final
prospectus contained therein or any other prospectus or documents or information
filed with or furnished to the SEC related thereto or any amendments or
supplements thereto; (ii) an omission or alleged omission to state in any
registration statement of the Company, including any preliminary prospectus or
final prospectus contained therein or any other prospectus or documents or
information filed with or furnished to the SEC related thereto or any amendments
or supplements thereto, a material fact required to be stated therein or
necessary to make the statements therein not misleading; or (iii) any violation
or alleged violation by the indemnifying party (or any of its agents or
Affiliates) of the Securities Act, the Exchange Act, any state securities law,
or any rule or regulation promulgated under any state securities law.

 

1.7                            “Demand Notice” has the meaning specified in
Subsection 2.1(a).

 

1.8                            “Exchange Act” means the Securities Exchange Act
of 1934, as amended, and the rules and regulations promulgated thereunder.

 

1.9                            “Excluded Registration” means (i) a registration
relating to the sale of securities to employees of the Company or a subsidiary
of the Company pursuant to a stock option, stock purchase, or similar plan;
(ii) a registration relating to an SEC Rule 145 transaction; or (iii) a
registration on Form S-4 or otherwise in connection with an exchange offer.

 

1.10                    “FINRA”1.11  means the Financial Industry Regulatory
Authority, Inc.

 

1.12                    “Form S-1” means such form under the Securities Act as
in effect on the date hereof or any successor registration form under the
Securities Act subsequently adopted by the SEC.

 

1.13                    “Form S-3” means such form under the Securities Act as
in effect on the date hereof or any successor registration form under the
Securities Act subsequently adopted by the SEC that permits incorporation of
substantial information by reference to other documents filed by the Company
with the SEC.

 

1.14                    “Form S-4” means such form under the Securities Act as
in effect on the date hereof or any successor registration form under the
Securities Act subsequently adopted by the SEC.

 

1.15                    “Form S-8” means such form under the Securities Act as
in effect on the date hereof or any successor registration form under the
Securities Act subsequently adopted by the SEC.

 

1.16                    “Fund Indemnitees” has the meaning specified in
Subsection 2.11(e).

 

1.17                    “Fund Indemnitors” has the meaning specified in
Subsection 2.11(e).

 

1.18                    “Holder” means any holder of Registrable Securities who
is a party to this Agreement.

 

--------------------------------------------------------------------------------


 

1.19                    “Immediate Family Member” means a child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, sibling, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
including adoptive relationships, of a natural person referred to herein.

 

1.20                    “Initiating Holders” means, collectively, Holders who
properly initiate a registration under this Agreement.

 

1.21                    “Investor” has the meaning specified in the Preamble.

 

1.22                    “Management Holders” has the meaning specified in the
Preamble.

 

1.23                    “Person” means any individual, corporation, partnership,
trust, limited liability company, association or other entity.

 

1.24                    “Registrable Securities” means (i) any shares of Common
Stock held by an Investor, or any Management Holder, at any time; (ii) any
shares of Common Stock issued or issuable (directly or indirectly) upon
conversion and/or exercise of the Series A Preferred Stock, a Convertible Note
or any other securities of the Company or an Affiliate of the Company held by
the Holders at any time; or (iii) any Common Stock issued as (or issuable upon
the conversion or exercise of any warrant, right, or other security that is
issued as) a dividend or other distribution with respect to, in exchange for, or
in substitution for or replacement of, the shares referenced in clauses (i) and
(ii) above.  As to any particular Registrable Securities, such securities shall
cease to be Registrable Securities when (i) a registration statement with
respect to the sale of such securities shall have been declared effective under
the Securities Act and such securities shall have been disposed of in accordance
with such registration statement, (ii) such securities shall have been sold
(other than in a privately negotiated sale where the transferor has assigned its
rights under this Agreement and the transferee agrees in writing to be bound by
the terms hereof) in compliance with the requirements of SEC Rule 144, as such
SEC Rule 144 may be amended (or any successor provision thereto) and any legend
thereon relating to restrictions on transferability thereof under the Securities
Act or otherwise has been removed by the Company or (iii) such securities have
ceased to be outstanding.

 

1.25                    “Registration Expenses” means any and all fees and
expenses incident to performance of or compliance with this Agreement by the
Company, including, without limitation (i) all SEC, stock exchange, FINRA and
other registration, listing and filing fees (including, if applicable, the fees
and expenses of any “qualified independent underwriter” and its counsel as may
be required by the rules and regulations of FINRA), (ii) all fees and expenses
incurred (including by the underwriters, if any) in connection with compliance
with state securities or blue sky laws and compliance with the rules of any
stock exchange (including reasonable fees and disbursements of counsel in
connection with such compliance and the preparation of a blue sky memorandum and
legal investment survey), (iii) all fees and expenses of any Persons in
preparing or assisting in preparing, word processing, printing, distributing,
mailing and delivering any registration statement, any prospectus, securities
certificates and other documents relating to the performance of or compliance
with this Agreement, (iv) the fees and disbursements of counsel for the Company,
(v) the reasonable fees and disbursements of one counsel (and any applicable
local counsel) for the selling Holders (as selected by the Investors

 

--------------------------------------------------------------------------------


 

holding a majority of the Registrable Securities held by the Investors),
(vi) the fees and disbursements of all independent public accountants (including
the expenses of any audit and/or “cold comfort” letters) and the fees and
expenses of other Persons, including experts, retained by the Company, and
(vii) all fees and disbursements of underwriters customarily paid by the issuers
or sellers of securities (subject to the proviso below); provided, however,
Registration Expenses shall not include discounts and commissions payable to
underwriters, selling brokers, dealer managers or other similar Persons engaged
in the distribution of any of the Registrable Securities and applicable transfer
and documentary stamp taxes, if any.

 

1.26                    “SEC” means the Securities and Exchange Commission.

 

1.27                    “SEC Rule 144” means Rule 144 promulgated by the SEC
under the Securities Act.

 

1.28                    “SEC Rule 145” means Rule 145 promulgated by the SEC
under the Securities Act.

 

1.29                    “Securities Act” means the Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder.

 

1.30                    “Series A Preferred Stock” means the Series A Preferred
Stock, par value $.10 per share, of the Company.

 

1.31                    All references to (a) “registration statement” shall be
deemed to mean the registration statement and all amendments and supplements
thereto, including any post-effective amendment, in each case including the
prospectus contained therein, all exhibits thereto and all information
incorporated (or deemed to be incorporated) by reference therein, and
(b) “prospectus” shall be deemed to mean the prospectus included in a
registration statement (including any preliminary or final prospectus and any
prospectus that includes any information previously omitted from a prospectus in
reliance upon Rule 430A, 430B or 430C under the Securities Act), and any
preliminary or final prospectus supplement, free-writing prospectus or any
amendments or supplements thereto, including in each case all information
incorporated (or deemed to be incorporated) by reference therein.

 

2.                                    Registration Rights.  The Company
covenants and agrees as follows:

 

2.1                            Demand Registration.

 

(a)                               Form S-1 Demand.  If at any time after the
date hereof the Company receives a request that the Company file a Form S-1
registration statement from Investors holding a majority of the Registrable
Securities then held by Investors proposing to sell (together with any
Affiliates of such Investors that are also Holders) at least twenty percent
(20%) of the Registrable Securities then held by all Investors (or a lesser
percent if the anticipated aggregate offering price, net of underwriting
discounts and commissions, would exceed $20 million) requesting to sell
Registrable Securities with an anticipated aggregate offering price, net of
underwriting discounts and commissions, of at least $20 million, then the
Company shall (x) within ten (10) days after the date such request is given,
give notice thereof specifying to all Holders other than the Initiating Holders
(i) the Initiating Holders’ request, (ii)

 

--------------------------------------------------------------------------------


 

the aggregate number of Registrable Securities requested by the Initiating
Holders to be registered and (iii) the intended method or methods of
distribution in connection with such request to the extent then known (the
“Demand Notice”); and (y) as soon as practicable, and in any event within sixty
(60) days after the date such request is given by the Initiating Holders, file a
Form S-1 registration statement under the Securities Act covering all
Registrable Securities that the Initiating Holders requested to be registered
and any additional Registrable Securities requested to be included in such
registration by any other Holders, in each case, in accordance with the intended
method or methods of distribution specified by such Holders, as specified by
notice given by each such Holder to the Company within twenty (20) days after
the date the Demand Notice is given, and in each case, subject to the
limitations of Subsection 2.5.

 

(b)                              Form S-3 Demand.  If, at any time when it is
eligible to use a Form S-3 registration statement, the Company receives a
request from Holders proposing to sell (together with any Affiliates of such
Holders that are also Holders) outstanding Registrable Securities having an
anticipated aggregate offering price, net of underwriting discounts and
commissions, of at least $10 million, then the Company shall (i) within ten
(10) days after the date such request is given, give a Demand Notice to all
Holders other than the Initiating Holders; and (ii) as soon as practicable, and
in any event within thirty (30) days after the date such request is given by the
Initiating Holders, file a Form S-3 registration statement under the Securities
Act covering all Registrable Securities that the Initiating Holders requested to
be registered and any additional Registrable Securities requested to be included
in such registration by any other Holders, in each case, in accordance with the
intended method or methods of distribution specified by such Holders, as
specified by notice given by each such Holder to the Company within twenty (20)
days after the date the Demand Notice is given, and in each case, subject to the
limitations of Subsection 2.5.

 

(c)                               The Company shall not be obligated to effect,
or to take any action to effect, any registration pursuant to Subsection
2.1(a) (i) during the period that is sixty (60) days before the Company’s good
faith estimate of the date of filing of, and ending on a date that is one
hundred eighty (180) days after the effective date of, a Company-initiated
registration, provided, that the Company is actively employing in good faith
reasonable best efforts to cause such registration statement to become
effective; (ii) if the Company has effected four (4) registrations pursuant to
Subsection 2.1(a); or (iii) if the Initiating Holders propose to dispose of
shares of Registrable Securities that may be immediately registered on Form S-3
(including in accordance with the intended method or methods of distribution
specified by the Holders) pursuant to a request made pursuant to Subsection
2.1(b).  The Company shall not be obligated to effect, or to take any action to
effect, any registration pursuant to Subsection 2.1(b) during the period that is
thirty (30) days before the Company’s good faith estimate of the date of filing
of, and ending on a date that is ninety (90) days after the effective date of, a
Company-initiated registration, provided, that the Company is actively employing
in good faith reasonable best efforts to cause such registration statement to
become effective.

 

(d)                             A registration shall not be counted as
“effected” for purposes of Subsection 2.1 until such time as the applicable
registration statement has been declared effective by the SEC; provided,
however, that if any Initiating Holder withdraws its request for such
registration and does not reimburse the Company for its reasonable out-of-pocket
Registration Expenses relating to the preparation and filing of such
registration statement, such withdrawn

 

--------------------------------------------------------------------------------


 

registration statement shall be counted as “effected” for purposes of Subsection
2.1 with respect to such withdrawing Initiating Holder but not any other
Holders, except as provided in Subsection 2.4. Notwithstanding the foregoing, a
registration statement shall not be counted as “effected” in the circumstances
set forth in Subsection 2.5(d).

 

2.2                            Company Registration.  If the Company proposes to
register (including, for this purpose, a registration effected by the Company
for stockholders other than the Holders) any shares of its capital stock under
the Securities Act in connection with the public offering of such securities
solely for cash (other than in an Excluded Registration) and the registration
form to be used may be used for the registration of Registrable Securities, the
Company shall, at such time, promptly give each Holder notice of such
registration.  Upon the request of each Holder given within twenty (20) days
after such notice is given by the Company, the Company shall, subject to the
provisions of Subsection 2.5, cause to be registered all of the Registrable
Securities that each such Holder has requested to be included in such
registration, in each case, in accordance with the intended method or methods of
distribution specified by such Holders.

 

2.3                            Withdrawal by the Company.  The Company shall
have the right to terminate or withdraw any registration initiated by it under
Subsection 2.2 before the effective date of such registration, whether or not
any Holder has elected to include Registrable Securities in such registration. 
The Registration Expenses (excluding, in the case of an underwritten offering,
any underwriting discounts and commissions with respect to any Registrable
Securities that a Holder has requested to be included in such registration) of
such withdrawn registration shall be borne by the Company in accordance with
Subsection 2.8.

 

2.4                            Withdrawal Rights.  Any Holder that has notified
or directed the Company to include any Registrable Securities in a registration
statement pursuant to Subsections 2.1 or 2.2 shall have the right to withdraw
any such notice or direction with respect to any or all of such Registrable
Securities by giving written notice to such effect to the Company at least two
days prior to the effective date of such registration statement.  In the event
of any such withdrawal, the Company shall not include such Registrable
Securities in the applicable registration, and such Registrable Securities shall
continue to be Registrable Securities hereunder.  No such withdrawal shall
affect the obligations of the Company with respect to the Registrable Securities
not so withdrawn; provided that, in the case of a registration pursuant to
Subsections 2.1(a) or (b), if such withdrawal shall reduce the anticipated
aggregate offering price of the Registrable Securities below $10 million as of
such date, the Company shall as promptly as practicable give each Holder of
Registrable Securities sought to be registered notice to such effect, referring
to this Agreement and summarizing this Subsection 2.4, and within five
(5) business days after such notice either the Company or the Holders of a
majority of the Registrable Securities sought to be registered may, by written
notice made to each Holder of Registrable Securities sought to be registered and
the Company, as applicable, elect that such registration statement not be filed
or, if theretofore filed, be withdrawn.  During such period of five (5) business
days, the Company shall not file such registration statement if not theretofore
filed, or, if such registration statement has been theretofore filed, the
Company shall not seek, and shall use its best efforts to prevent, the
effectiveness thereof.  Any request for registration that is withdrawn by an
Initiating Holder prior to the effectiveness of the applicable registration
statement shall be counted as a registration pursuant to a Demand Notice by such
Initiating Holder for the purposes of Subsection 2.1 unless such Initiating
Holder reimburses the Company for its reasonable out-of-

 

--------------------------------------------------------------------------------


 

pocket Registration Expenses relating to the preparation and filing of such
registration statement (in which event such registration statement shall not be
counted as “effected” for purposes of Subsection 2.1).  Notwithstanding the
foregoing, if a withdrawal of a request for registration is made (A) because of
a material adverse change in the business, operations, financial condition or
prospects of the Company, or (B) because of a postponement of such registration
pursuant to Subsection 2.1(c), or (C) because the Company shall fail to file the
registration statement within the time period specified by this Agreement other
than as a result of a postponement pursuant to Subsection 2.1(c), then such
withdrawal shall not be counted as a registration pursuant to a Demand Notice by
such Initiating Holder for the purposes of Subsection 2.1, and the Company shall
pay all Registration Expenses in connection therewith.

 

2.5                            Underwriting Requirements.

 

(a)                               If, pursuant to Subsection 2.1, the Initiating
Holders intend to distribute the Registrable Securities covered by their request
by means of an underwriting, they shall so advise the Company as a part of their
request made pursuant to Subsection 2.1, and the Company shall include such
information in the Demand Notice.  The underwriter(s) will be selected by the
Holders of a majority of the Registrable Securities sought to be registered by
the Initiating Holders and shall be reasonably acceptable to the Company.  In
such event, the right of any Holder to include such Holder’s Registrable
Securities in such registration shall be conditioned upon such Holder’s
participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting to the extent provided herein.  All
Holders proposing to distribute their securities through such underwriting shall
(together with the Company as provided in Subsection 2.6(h)) enter into an
underwriting agreement in customary form with the underwriter(s) selected for
such underwriting, and each such Holder may, at such Holders’ option, require
that any or all of the representations and warranties by, and the other
agreements on the part of, the Company to and for the benefit of such
underwriter(s) shall also be made to and for the benefit of such Holders and
that any or all of the conditions precedent to the obligations of such
underwriter(s) under such underwriting agreement be conditions precedent to the
obligations of such Holders; provided, however, that the Company shall not be
required to make any representations or warranties with respect to written
information provided by such Holders for inclusion in the registration statement
pursuant to Subsection 2.7.  No such Holder shall be required to make any
representations or warranties to, or agreements with, the Company or the
underwriter(s) other than representations, warranties or agreements regarding
such Holder, such Holder’s Registrable Securities and such Holder’s intended
method of disposition.  Notwithstanding any other provision of this Subsection
2.5, if the total number of Registrable Securities requested by stockholders to
be included in such offering exceeds the number of securities that the managing
underwriter(s) in its reasonable discretion determines in good faith can
reasonably be expected to be sold without adversely affecting the success of the
offering, then the Initiating Holders shall so advise all Holders of Registrable
Securities that otherwise would be underwritten pursuant hereto and the Company
shall be required to include in the offering only that number of such
Registrable Securities which the managing underwriter(s) and the Company in
their reasonable discretion determine in good faith can reasonably be expected
to be sold without adversely affecting the success of the offering.  If the
managing underwriter(s) so determines that less than all of the Registrable
Securities requested to be registered can be included in such offering, then the
Registrable Securities that are included in such offering shall be allocated
among the selling Holders of Registrable Securities in proportion (as nearly as

 

--------------------------------------------------------------------------------


 

practicable) to the number of Registrable Securities sought to be registered by
each such Holder.  To facilitate the allocation of shares in accordance with the
above provisions, the Company or the managing underwriter(s) may round the
number of shares allocated to any Holder to the nearest 100 shares.

 

(b)                              In connection with any offering involving an
underwriting of shares of the Company’s capital stock pursuant to Subsection
2.2, the Company shall not be required to include any of the Holders’
Registrable Securities in such underwriting unless the Holders accept the terms
of the underwriting as agreed upon between the Company and its underwriters, and
then only in such quantity as set forth below.  If the total number of
securities, including Registrable Securities, requested by stockholders to be
included in such offering exceeds the number of securities that the managing
underwriter(s) in its reasonable discretion determines in good faith can
reasonably be expected to be sold (in addition to the securities to be sold by
the Company) without adversely affecting the success of the offering, then the
Company shall be required to include in the offering only that number of such
securities, including Registrable Securities, which the managing
underwriter(s) and the Company in their reasonable discretion determine in good
faith can reasonably be expected to be sold without adversely affecting the
success of the offering.  If the managing underwriter(s) so determines that less
than all of the Registrable Securities requested to be registered can be
included in such offering, then the Registrable Securities that are included in
such offering shall be allocated among the selling Holders in proportion (as
nearly as practicable) to the number of Registrable Securities sought to be
registered by each such Holder.  To facilitate the allocation of shares in
accordance with the above provisions, the Company or the managing
underwriter(s) may round the number of shares allocated to any Holder to the
nearest 100 shares.  Notwithstanding the foregoing, in no event shall (i) the
number of Registrable Securities included in the offering be reduced unless all
other securities (other than securities to be sold by the Company) are first
entirely excluded from the offering or (ii) the number of Registrable Securities
included in the offering be reduced below twenty five percent (25%) of the total
number of securities included in such offering, in which case the selling
Holders may be excluded further if the managing underwriter(s) makes the
determination described above and no other securities other than securities to
be sold by the Company are included in such offering.

 

(c)                               For purposes of the provisions in Subsection
2.5 concerning apportionment, for any selling Holder that is a partnership,
limited liability company or corporation, the partners, members, retired
partners, retired members, stockholders, and Affiliates of such Holder, or the
estates and Immediate Family Members of any such partners, retired partners,
members, and retired members and any trusts for the benefit of any of the
foregoing Persons, shall be deemed to be a single “selling Holder,” and any
proportionate reduction with respect to such “selling Holder” shall be based
upon the aggregate number of Registrable Securities owned by all Persons
included in such “selling Holder,” as defined in this sentence.

 

(d)                             For purposes of Subsection 2.1, a registration
shall not be counted as “effected” if, as a result of an exercise of the
managing underwriter(s)’ cutback provisions in Subsection 2.5(a), fewer than
fifty percent (50%) of the total number of Registrable Securities that the
Initiating Holders have requested to be included in such registration statement
are actually included.

 

--------------------------------------------------------------------------------


 

2.6                            Obligations of the Company.  Whenever required
under this Section 2 to effect the registration of any Registrable Securities,
the Company shall, as expeditiously as reasonably possible:

 

(a)                               prepare and file with the SEC a registration
statement with respect to such Registrable Securities in accordance with the
intended method or methods of distribution specified by the selling Holders,
which registration statement shall comply as to form in all material respects
with the requirements of the applicable form and the Securities Act, and use its
reasonable best efforts to cause such registration statement to become effective
and, upon the request of the Initiating Holders, keep such registration
statement effective for a period of up to one hundred twenty (120) days or, if
earlier, until the distribution contemplated in the registration statement has
been completed; provided, however, that (i) such one hundred twenty (120) day
period shall be extended for a period of time equal to the period (x) the Holder
refrains, pursuant to Subsection 2.13 or otherwise at the request of an
underwriter of Common Stock (or other securities) of the Company, from selling
any securities included in such registration and (y) during which any of the
events set forth in Subsection 2.6(e) or 2.6(l)(ii)-(iv) shall have occurred and
be continuing, and (ii) in the case of any registration of Registrable
Securities on Form S-3 that are intended to be offered on a continuous or
delayed basis, subject to compliance with applicable SEC rules, such one hundred
twenty (120) day period shall be extended so as to keep the registration
statement effective until all such Registrable Securities are sold; provided,
however, that before filing a registration statement or prospectus or any
amendments or supplements thereto, or comparable filings under securities or
blue sky laws of any jurisdiction, the Company shall (i) provide to the selling
Holders’ counsel (as selected by the Investors holding a majority of the
Registrable Securities held by the Investors), the selling Holders, any managing
underwriter(s) participating in any disposition pursuant to such registration
statement, and any attorney or accountant or other agent retained by any such
underwriter or by the selling Holders, in each case with a reasonable
opportunity to review such registration statement and each prospectus included
therein (and each amendment or supplement thereto or comparable filing but
excluding any exhibits thereto and any filing made under the Exchange Act that
is incorporated by reference therein) to be filed with the SEC, and (ii) not
file any such registration statement or prospectus (or amendment or supplement
thereto or comparable filing) with the SEC to which such aforementioned parties
shall have reasonably objected on the grounds that such filing does not comply
in all material respects with the requirements of the Securities Act, the
Exchange Act or the intended method or methods of distribution specified by the
selling Holders;

 

(b)                              if the Company receives written notice from a
selling Holder after the date on which the registration statement has become
effective that such selling Holder desires to include additional Registrable
Securities in such registration statement, use its reasonable best efforts to so
include such additional Registrable Securities as promptly as possible by filing
an additional registration statement pursuant to Rule 462(b) under the
Securities Act or any similar rule then in effect, which registration shall not
be counted as “effected” for purposes of Subsection 2.1;

 

(c)                               prepare and file with the SEC such amendments
and supplements to such registration statement, and the prospectus used in
connection with such registration statement, as may be necessary (i) to keep
such registration statement effective for the time

 

--------------------------------------------------------------------------------


 

periods set forth in Section 2.6(a) and (ii) to comply with the Securities Act
in order to enable the disposition of all securities covered by such
registration statement in accordance with the intended method or methods of
disposition specified by the selling Holders as set forth in such registration
statement;

 

(d)                             furnish, without charge, to the selling Holders
such number of copies of the applicable registration statement, each related
prospectus, including a preliminary prospectus, as required by the Securities
Act, and such other documents as such selling Holders may reasonably request in
order to facilitate their disposition of their Registrable Securities (the
Company hereby consenting to the use in accordance with applicable law of each
such registration statement and each such prospectus by such selling Holders in
connection with the offering and sale of the Registrable Securities covered by
such registration statement or prospectus);

 

(e)                               notify the selling Holders, at any time when a
prospectus furnished pursuant to Subsection 2.6(d) is required to be delivered
under the Securities Act, upon the discovery that, or of the happening of any
event as a result of which, the registration statement covering such Registrable
Securities as then in effect, or any related prospectus, or in each case any
amendment or supplement thereto, (i) contains an untrue statement of a material
fact or omits to state any material fact required to be stated therein or any
fact necessary to make the statements therein (in the case of a prospectus or
supplement thereto, in the light of the circumstances under which they were
made) not misleading or (ii) fails to comply with all applicable requirements of
the Securities Act, the Exchange Act and any other applicable securities laws of
any state or other jurisdiction;

 

(f)                                upon the occurrence of any event described in
Subsection 2.6(e), 2.6(l)(ii), 2.6(l)(iii) or 2.6(l)(iv), prepare a supplement
or post-effective amendment to the registration statement or applicable
prospectus or any document incorporated therein by reference or file any other
required document so that such registration statement shall not, and such
prospectus as thereafter delivered to the purchasers of such Registrable
Securities shall not, contain an untrue statement of a material fact or omit to
state any material fact required to be stated therein or any fact necessary to
make the statements therein (in the case of a prospectus or supplement thereto,
in the light of the circumstances under which they were made) not misleading,
and in the event of a post-effective amendment subject to SEC review, use its
reasonable best efforts to cause such post-effective amendment to be declared
effective as soon as practicable;

 

(g)                              use its reasonable best efforts to register and
qualify the securities covered by such registration statement under such other
securities or blue-sky laws of such jurisdictions as shall be reasonably
requested by the selling Holders and do any and all other acts and things that
may be reasonably necessary or advisable to enable the selling Holders to
consummate the disposition in such jurisdictions of the securities owned by such
Holders and keep such registration or qualification in effect for so long as the
registration statement remains effective under the Securities Act; provided that
the Company shall not be required to (i) qualify generally to do business in any
jurisdiction in which it would not otherwise be required to qualify but for this
paragraph, (ii) subject itself to taxation in any such jurisdiction in which it
would not otherwise be subject to taxation but for this paragraph, or
(iii) consent to the general service of

 

--------------------------------------------------------------------------------


 

process in any jurisdiction in which it would not otherwise be subject to
general service of process but for this paragraph, in each case, unless the
Company is already subject to service in such jurisdiction and except as may be
required by the Securities Act;

 

(h)                              in the event of any underwritten public
offering, enter into and perform its obligations under an underwriting
agreement, in usual and customary form, with the underwriter(s) of such
offering;

 

(i)                                  use its reasonable best efforts to cause
all such Registrable Securities covered by such registration statement to be
listed (i) on each securities exchange and trading system (if any) on which
similar securities issued by the Company are then listed, or (ii) if so
requested by any selling Holder, if securities of the Company are not at the
time listed on any securities exchange and trading system (or if the listing of
Registrable Securities is not permitted under the rules of each securities
exchange or trading system on which the Company’s securities are then listed),
on a securities exchange or trading system designated by the Holders of a
majority of such Registrable Securities held by the selling Holders;

 

(j)                                  provide a transfer agent and registrar for
all Registrable Securities registered pursuant to this Agreement and provide a
CUSIP number for all such Registrable Securities, in each case not later than
the effective date of such registration;

 

(k)                              make available for inspection by the selling
Holders, any managing underwriter(s) participating in any disposition pursuant
to such registration statement, and any attorney or accountant or other agent
retained by any such underwriter or selected by the selling Holders, all
financial and other records, pertinent corporate documents, and properties of
the Company, and cause the Company’s officers, directors, employees, and
independent accountants to supply all information reasonably requested by any
such seller, underwriter, attorney, accountant, or agent, in each case, as
necessary or advisable to verify the accuracy of the information in such
registration statement and to conduct appropriate due diligence in connection
therewith, in each case subject to reasonable and customary confidentiality
arrangements;

 

(l)                                  notify each selling Holder and the selling
Holders’ counsel (as selected by the Investors holding a majority of the
Registrable Securities held by the Investors), promptly after the Company
receives notice thereof, of each of (i) the filing of the registration
statement, any pre-effective amendment, the prospectus or any prospectus
supplement related thereto or post-effective amendment to the registration
statement and, with respect to the registration statement or any post-effective
amendment, when the same has become effective, (ii) the receipt of any comments
or requests from the SEC or any state securities or blue sky authorities, any
securities exchange or any other governmental authorities with respect to any
such registration statement or prospectus, any amendments or supplements thereto
or for additional information, (iii) the issuance by the SEC or any state
securities or blue sky authorities of any oral or written stop order with
respect to such registration statement, any suspension of the registration or
qualification (or exemption from qualification) of the sale of such Registrable
Securities in any jurisdiction, or any initiation or threatening of any
proceedings with respect to any of the foregoing, and (iv) the Company’s
reasonable determination that a post-effective amendment to a registration
statement or a supplement to a prospectus would be appropriate or

 

--------------------------------------------------------------------------------


 

that there exists circumstances not yet disclosed to the public which make
further sales under such registration statement inadvisable pending such
disclosure and such amendment or supplement;

 

(m)                          use its reasonable best efforts to prevent the
issuance of any stop order described in Subsection 2.6(l)(iii) and, in the event
of the issuance of any such stop order use its reasonable best efforts promptly
to obtain the withdrawal or lifting of such order at the earliest possible time
and, in the event of the receipt of comments or requests described in Subsection
2.6(l)(ii), use reasonable best efforts to promptly respond to and address all
such comments and requests;

 

(n)                              use reasonable best efforts to comply with all
applicable laws related to such registration statement and offering and sale of
securities and all applicable rules and regulations of governmental authorities
in connection therewith (including the Securities Act and the Exchange Act) and
make generally available to its security holders as soon as reasonably
practicable (but in any event not later than fifteen (15) months after the
effectiveness of such registration statement) an earnings statement of the
Company and its subsidiaries complying with Section 11(a) of the Securities Act;

 

(o)                              in the case of an underwritten offering, use
reasonable best efforts to cause to be furnished to each seller of Registrable
Securities a signed counterpart of (i) an opinion of counsel for the Company and
(ii) a “comfort” letter signed by the independent public accountants who have
certified the Company’s financial statements included or incorporated by
reference in such registration statement, covering such matters with respect to
such registration statement and, in the case of the accountants’ comfort letter,
with respect to events subsequent to the date of such financial statements, as
are customarily covered in opinions of issuer’s counsel and in accountants’
comfort letters delivered to the underwriters in underwritten public offerings
of securities for the account of, or on behalf of, an issuer of common stock,
such opinion and comfort letters to be dated the date such opinions and comfort
letters are customarily dated in such transactions, and covering in the case of
such legal opinion, such other legal matters and, in the case of such comfort
letter, such other financial matters, as the Holders of a majority of the
Registrable Securities being sold may reasonably request; and

 

(p)                              use its reasonable best efforts to take all
other steps necessary to expedite or facilitate the registration and disposition
of the Registrable Securities contemplated hereby.

 

2.7                            Furnish Information.  It shall be a condition
precedent to the obligations of the Company to take any action pursuant to this
Section 2 with respect to the Registrable Securities of any selling Holder that
such Holder shall furnish to the Company such information regarding itself, the
Registrable Securities held by it, and the intended method of disposition of
such securities as is reasonably required to effect the registration of such
Holder’s Registrable Securities.  The Company agrees to include in any
registration statement filed pursuant to this Section 2 all information about a
selling Holder which such selling Holder, upon advice of counsel, shall
reasonably request, and which is provided to the Company a reasonable period of
time prior to the time the Company has informed the Holder that it intends to
file such

 

--------------------------------------------------------------------------------


 

registration statement.  Any such information provided by the selling Holders
pursuant to this Subsection 2.7 shall be used only in connection with the
applicable registration statement.

 

2.8                            Expenses of Registration.  All Registration
Expenses incurred in connection with registrations, filings, or qualifications
pursuant to Section 2 shall be borne and paid by the Company.  All underwriting
discounts and commissions relating to Registrable Securities registered pursuant
to this Section 2 shall be borne and paid by the Holders pro rata on the basis
of the number of Registrable Securities registered on their behalf.

 

2.9                            Effective Registration Statement; Suspension.  A
registration statement shall not be deemed to have become effective (i) unless
it has been declared effective by the SEC and remains effective in compliance
with the provisions of the Securities Act with respect to the disposition of all
Registrable Securities covered by such registration statement, in accordance
with the method or methods of distribution specified by the Holders, for the
time periods specified herein, or (ii) if the offering of any Registrable
Securities pursuant to such registration statement is interfered with by any
stop order, injunction or other order or requirement of the SEC or any other
governmental agency or court.

 

2.10                    Indemnification.  If any Registrable Securities are
included in a registration statement whether or not pursuant to this Section 2:

 

(a)                               To the extent permitted by law, the Company
will indemnify and hold harmless each selling Holder, and the partners, members,
officers, directors, stockholders, employees, advisors, agents and Affiliates of
each such Holder, including legal counsel and accountants for each such Holder
and any underwriter (as defined in the Securities Act) for each such Holder; and
each Person, if any, who controls such Holder or underwriter within the meaning
of the Securities Act or the Exchange Act, against any Damages, and the Company
will pay to each such Holder, underwriter, controlling Person, or other
aforementioned Person any legal or other expenses reasonably incurred thereby in
connection with investigating or defending any claim or proceeding from which
Damages may result, as such expenses are incurred; provided, however, that the
Company shall not be liable for any Damages to the extent that they arise out of
or are based upon actions or omissions made in reliance upon and in conformity
with written information furnished by or on behalf of any such Holder,
underwriter, controlling Person, or other aforementioned Person expressly for
use in connection with such registration.

 

(b)                              To the extent permitted by law, each selling
Holder, severally and not jointly, will indemnify and hold harmless the Company,
each of its directors, each of its officers who has signed the registration
statement, each Person, if any, who controls the Company within the meaning of
the Securities Act, legal counsel and accountants for the Company, any
underwriter (as defined in the Securities Act), any other Holder selling
securities in such registration statement, and any controlling Person of any
such underwriter or other Holder, against any Damages, in each case only to the
extent that such Damages arise out of or are based upon actions or omissions
made in reliance upon and in conformity with written information furnished by or
on behalf of such selling Holder expressly for use in connection with such
registration; and each such selling Holder will pay to the Company and each
other aforementioned Person any legal or other expenses reasonably incurred
thereby in connection

 

--------------------------------------------------------------------------------


 

with investigating or defending any claim or proceeding from which Damages may
result, as such expenses are incurred; provided, however, that in no event shall
a Holder’s liability pursuant to this Subsection 2.11(b), when combined with the
amounts contributed, paid or payable by such Holder pursuant to Subsection
2.11(d), exceed the proceeds from the offering received by such Holder (net of
any underwriting discounts and commissions paid by such Holder).

 

(c)                               Promptly after receipt by an indemnified party
under this Subsection 2.11 of notice of the commencement of any action
(including any governmental action) for which a party may be entitled to
indemnification hereunder, such indemnified party will, if a claim in respect
thereof is to be made against any indemnifying party under this Subsection 2.11,
give the indemnifying party notice of the commencement thereof.  The
indemnifying party shall have the right to participate in such action and, to
the extent the indemnifying party so desires, participate jointly with any other
indemnifying party to which notice has been given, and to assume the defense
thereof with counsel mutually satisfactory to the parties; provided, however,
that an indemnified party shall have the right to retain separate counsel, and
to participate in the defense of such claim, at the expense of such indemnified
party except that in each of the following circumstances the indemnifying party
shall pay the fees and expenses of one firm of separate counsel retained by the
indemnified party (and any other indemnified parties that may be represented
without conflict by one counsel) and applicable local counsel: (A) the
indemnifying party has agreed in writing to pay such fees and expenses, (B) the
indemnifying party shall have failed to assume the defense of such claim and
employ counsel reasonably satisfactory to such indemnified party within thirty
(30) days after receiving notice from such indemnified party that the
indemnified party believes it has failed to do so, or (C) in the reasonable
judgment of any such indemnified party, representation of such indemnified party
by the counsel retained by the indemnifying party would be inappropriate due to
actual or potential differing interests between such indemnified party and any
other party represented by such counsel in such claim (in which case, if the
indemnified party notifies the indemnifying party in writing that it elects to
employ separate counsel at the expense of the indemnifying party, the
indemnifying party shall not have the right to assume the defense of such claim
on behalf of such indemnified party).  The failure to give notice to the
indemnifying party within a reasonable time of the commencement of any such
action shall relieve such indemnifying party of any liability to the indemnified
party under this Subsection 2.10, only to the extent that such failure
materially prejudices the indemnifying party’s ability to defend such action. 
The failure to give notice to the indemnifying party will not relieve it of any
liability that it may have to any indemnified party otherwise than under this
Subsection 2.11.

 

Without the written consent of the indemnified party (which consent shall not be
unreasonably withheld, delayed or conditioned), no indemnifying party shall be
permitted to consent to entry of any judgment with respect to, or to effect the
settlement or compromise of any pending or threatened action or claim in respect
of which indemnification or contribution may be sought hereunder (whether or not
the indemnified party is an actual or potential party to such action or claim),
unless such settlement, compromise or judgment (1) includes an unconditional
release of the indemnified party from all liability arising out of such action
or claim, (2) does not include a statement as to or an admission of fault,
culpability or a failure to act, by or on behalf of any indemnified party, and
(3) does not provide for any action on the part

 

--------------------------------------------------------------------------------


 

of any party other than the payment of Damages which is to be paid in full by
the indemnifying party.

 

(d)                             To provide for just and equitable contribution
to joint liability under the Securities Act in any case in which either (i) any
party otherwise entitled to indemnification hereunder makes a claim for
indemnification pursuant to this Subsection 2.11 but it is judicially determined
(by the entry of a final judgment or decree by a court of competent jurisdiction
and the expiration of time to appeal or the denial of the last right of appeal)
that such indemnification may not be enforced in such case, notwithstanding the
fact that this Subsection 2.11 provides for indemnification in such case, or
(ii) contribution under the Securities Act may be required on the part of any
party hereto for which indemnification is provided under this Subsection 2.11,
then, and in each such case, such parties will contribute to the aggregate
Damages to which they may be subject (after contribution from others) in such
proportion as is appropriate to reflect the relative fault of each of the
indemnifying party and the indemnified party in connection with the statements,
omissions, or other actions that resulted in such Damages, as well as to reflect
any other relevant equitable considerations.  The relative fault of the
indemnifying party and of the indemnified party shall be determined by reference
to, among other things, whether the untrue or allegedly untrue statement of a
material fact, or the omission or alleged omission of a material fact, relates
to information supplied by the indemnifying party or by the indemnified party
and the parties’ relative intent, knowledge, access to information, and
opportunity to correct or prevent such statement or omission. The parties hereto
agree that it would not be just and equitable if contribution pursuant to this
Subsection 2.11(d) were determined by pro rata allocation (even if the Holders
were treated as one entity for such purpose) or by any other method of
allocation which does not take into account the equitable considerations
referred to above.  Notwithstanding the provisions of this Subsection 2.11(d),
(x)  in no event shall a Holder be required to contribute an amount that, nor
shall a Holder’s liability pursuant to this Subsection 2.11(d), in each case
when combined with the amounts paid or payable by such Holder pursuant to
Subsection 2.11(b), exceed the proceeds from the offering received by such
Holder (net of any underwriting discounts and commissions paid by such Holder),
and (y) no Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) will be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.  Subject to
Subsection 2.11(c), no Person shall be obligated to contribute hereunder any
amounts in payment for any settlement of any such claim or proceeding if such
settlement is effected without such Person’s written consent, which consent
shall not be unreasonably withheld, delayed or conditioned.

 

(e)                               The Company hereby acknowledges that certain
members of its Board of Directors (the “Fund Indemnitees”) may have rights to
indemnification, advancement of expenses and/or insurance with respect to their
service on the Board of Directors or otherwise in connection with their
involvement with the Company that is provided by other Persons (collectively,
the “Fund Indemnitors”).  The Company hereby agrees (i) that it is the
indemnitor of first resort (i.e., its obligations to the Fund Indemnitee are
primary and any obligation of the Fund Indemnitors to advance expenses or to
provide indemnification for the same expenses or liabilities incurred by the
Fund Indemnitees are secondary), (ii) that it shall be required to advance the
full amount of expenses incurred by the Fund Indemnitees and shall be liable for
the full amount of all expenses, judgments, penalties, fines and amounts paid in
settlement to the extent legally permitted and as required by the terms of this
Agreement and the certificate of

 

--------------------------------------------------------------------------------


 

incorporation or bylaws of the Company (or any other agreement between the
Company and the Fund Indemnitees), without regard to any rights the Fund
Indemnitees may have against the Fund Indemnitors, and (iii) that it irrevocably
waives, relinquishes and releases the Fund Indemnitors from any and all claims
against the Fund Indemnitors for contribution, subrogation or any other recovery
of any kind in respect thereof.  The Company further agrees that no advancement
or payment by the Fund Indemnitors on behalf of the Fund Indemnitees with
respect to any claim for which the Fund Indemnitees have sought indemnification
from the Company shall affect the foregoing and the Fund Indemnitors shall have
a right of contribution and/or be subrogated to the extent of such advancement
or payment to all of the rights of recovery of the Fund Indemnitees against the
Company.  The Company and the Fund Indemnitors agree that the Fund Indemnitees
are express third party beneficiaries of the terms of this Subsection 2.11(d).

 

(f)                                The obligations of the Company and Holders
under this Subsection 2.11 shall survive the completion of any offering of
Registrable Securities in a registration under this Section 2, and otherwise
shall survive the termination of this Agreement.

 

2.11                    Reports Under Exchange Act.  With a view to making
available to the Holders the benefits of SEC Rule 144 and any other rule or
regulation of the SEC that may at any time permit a Holder to sell securities of
the Company to the public without registration or pursuant to a registration on
Form S-3, the Company shall at all times:

 

(a)                               make and keep available adequate current
public information, as those terms are understood and defined in SEC Rule 144;

 

(b)                              use reasonable best efforts to file with the
SEC in a timely manner all reports and other documents required of the Company
under the Securities Act and the Exchange Act; and

 

(c)                               furnish to any Holder, so long as the Holder
owns any Registrable Securities, forthwith upon request (i) to the extent
accurate, a written statement by the Company that it has complied with the
reporting requirements of SEC Rule 144, the Securities Act, and the Exchange
Act, or that it qualifies as a registrant whose securities may be resold
pursuant to Form S-3 (at any time after the Company so qualifies); and (ii) such
other information as may be reasonably requested in availing any Holder of any
rule or regulation of the SEC that permits the selling of any such securities
without registration or pursuant to Form S-3 (at any time after the Company so
qualifies to use such form).

 

2.12                    Limitations on Subsequent Registration Rights; No
Inconsistent Agreement.

 

(a)                               From and after the date of this Agreement, the
Company shall not, without the prior written consent of the Investors holding a
majority of the Registrable Securities held by all Investors, enter into any
agreement (including any amendment to this Agreement or the acceptance of any
joinder to this Agreement) with any holder or prospective holder of any
securities of the Company that (i) would provide to such holder the right to
include securities in any registration on other than with respect to the
Registrable Securities or on a subordinate basis

 

--------------------------------------------------------------------------------


 

after all Holders have had the opportunity to include in the registration and
offering all shares of Registrable Securities that they wish to so include or
(ii) allow such holder or prospective holder to initiate a demand for
registration of any securities held by such holder or prospective holder.

 

(b)                              The Company hereby represents that, as of the
date hereof, the rights granted to the Holders of Registrable Securities
hereunder do not in any way conflict with and are not inconsistent with any
other agreements to which the Company is a party or by which it is bound.

 

2.13                    “Market Stand-off” Agreement.  Each Holder hereby
agrees, if requested by the Company and a managing underwriter, if any, of
Common Stock in connection with any underwritten public offering of the Company
and only upon confirmation reasonably satisfactory to such Holder that all
officers and directors of the Company have entered into similar agreements, that
it will not, directly or indirectly lend, pledge, offer, sell, contract to sell,
sell any option or contract to purchase, purchase any option or contract to
sell, grant any option, right or warrant for the sale of or otherwise dispose of
or transfer any equity securities of the Company held by it for (a) the seven
(7) days prior to and the ninety (90) days following the effective date of the
relevant registration statement, or (b) such other period as such managing
underwriter shall specify, in each case, reasonably and in good faith.  The
Company will use its reasonable best efforts to cause each holder of 5% or
greater of the outstanding Common Stock of the Company to enter into an
agreement substantially to the one specified in the preceding sentence. 
Notwithstanding the foregoing, to the extent required by the Securities Act or
the Exchange Act, if (x) during the last 17 days of the foregoing 90-day period,
the Company issues an earnings release or material news or a material event
relating to the Company occurs or (y) prior to the expiration of the 90-day
period, the Company announces that it will release earnings results during the
16-day period beginning on the last day of the period, then the restrictions
described above shall continue to apply until the expiration of an 18-day period
beginning on the issuance of the earnings release or the occurrence of the
material news or material event.  The foregoing provisions of this Subsection
2.14 shall not apply to (i) the sale of any shares to an underwriter pursuant to
an underwriting agreement, (ii) the transfer of any shares to any trust for the
direct or indirect benefit of the Holder or the immediate family of the Holder,
provided that the trustee of the trust agrees to be bound in writing by the
restrictions set forth herein, and provided further that any such transfer shall
not involve a disposition for value or (iii) other customary exclusions or other
exclusions that may be agreed upon between such Holder and the underwriters. 
The underwriters in connection with such registration are intended third-party
beneficiaries of this Subsection 2.14 and shall have the right, power, and
authority to enforce the provisions hereof as though they were a party hereto. 
Each Holder further agrees to execute such customary letter agreements as may be
reasonably requested by the Company and the managing underwriter in connection
with such registration that are consistent with this Subsection 2.14 or that are
necessary to give further effect thereto.  Any discretionary waiver or
termination of the restrictions of any or all of such agreements by the Company
or the managing underwriter shall apply pro rata to all Holders subject to such
agreements, based on the number of shares subject to such agreements.

 

--------------------------------------------------------------------------------


 

3.                                    Miscellaneous.

 

3.1                            Nominees for Beneficial Owners.  If Registrable
Securities are held by a nominee for the beneficial owner thereof, the
beneficial owner thereof may, at its option, be treated as the Holder of such
Registrable Securities for purposes of any request or other action by any Holder
or Holders of Registrable Securities pursuant to this Agreement, provided that
the Company shall have received assurances reasonably satisfactory to it of such
beneficial ownership, written confirmation from such nominee, and the beneficial
owner agrees to be bound by the terms of this Agreement.

 

3.2                            Amendments and Waivers.  Except as otherwise
provided herein, no modification, amendment or waiver of any provision of this
Agreement shall be effective against the Company or any Holder unless such
modification, amendment or waiver is approved in writing by the Company and the
Investors holding a majority of the Registrable Securities held by all
Investors; provided, that, no modification, amendment or waiver of any provision
of this Agreement which disproportionately adversely affects the Management
Holders shall be effective against any Management Holder unless such
modification, amendment or waiver is approved in writing by the Management
Holders holding a majority of the Registrable Securities held by all Management
Holders.  No waiver of any of the provisions of this Agreement shall be deemed
to or shall constitute a waiver of any other provision hereof (whether or not
similar).  No failure or delay on the part of any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof or of any other
or future exercise of any such right, power or privilege.

 

3.3                            Notices.  All notices and other communications
given or made pursuant to this Agreement shall be in writing and shall be deemed
effectively given upon the earlier of actual receipt or: (i) personal delivery
to the party to be notified; (ii) when sent, if sent by electronic mail or
facsimile during the recipient’s normal business hours, and if not sent during
normal business hours, then on the recipient’s next business day; (iii) five
(5) days after having been sent by registered or certified mail, return receipt
requested, postage prepaid; or (iv) one (1) business day after the business day
of deposit with a nationally recognized overnight courier, freight prepaid,
specifying next-day delivery, with written verification of receipt.  All
communications shall be sent to the Investors at their addresses as set forth on
Schedule A hereto, to any other Holder at the address as set forth on the
signature page hereto for such Holder, or to the principal office of the Company
and to the attention of the Chief Executive Officer, in the case of the Company,
or to such email address, facsimile number, or address as subsequently modified
by written notice given in accordance with this Subsection 3.3.  If notice is
given to the Company or to the Investors, a copy shall be sent to such party at
the addresses set forth below:

 

if to the Company, to:

 

--------------------------------------------------------------------------------


 

Differential Brands Group Inc.

2340 South Eastern Avenue

Commerce, CA 90040
Telephone:  323-837-3712

Facsimile:  323-837-3791

 

with a copy to:

 

Russell W. Parks and Erica D. McGrady

Akin Gump Strauss Hauer & Feld LLP

1333 New Hampshire Ave NW

Washington, DC 20036

Telephone: 202-887-4000

Facsimile: 202-887-4288

 

if to the Investors, to the addresses set forth on Schedule A hereto:

 

with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

Jeffrey H. Cohen and Andrew D. Garelick

300 South Grand Avenue, Suite 3400

Los Angeles, CA 90071

Telephone:                          213-687-5288

Facsimile:                                213-621-5288

 

if to the Management Holders, to the addresses set forth on Schedule B hereto:

 

with a copy to:

 

Sullivan & Cromwell LLP

Patrick S. Brown

1888 Century Park East, Suite 2100

Los Angeles, California 90067

Telephone: (310) 712-6603

Facsimile: (310) 712-8800

 

3.4                            Successors and Assigns.  This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.  This Agreement may not be assigned by the
Company to any Person without the prior written consent of the Holders of a
majority of the Registrable Securities.  Any Holder may, at its election, at any
time or from time to time, assign its rights under this Agreement, in whole or
in part, to any person who acquires Registrable Securities from such Holder not
in violation of any contract, agreement or organizational document of the
Company, in which case such permitted assignee or successor shall become an
“Holder” under this Agreement.  If any Holder shall acquire

 

--------------------------------------------------------------------------------


 

additional Registrable Securities, such Registrable Securities shall be subject
to all of the terms, and entitled to all the benefits, of this Agreement.

 

3.5                            Governing Law.  This Agreement shall be governed
by and construed in accordance with the laws of the State of Delaware applicable
to contracts made and performed in such state, without giving effect to its
choice of law or conflict of law rules.

 

3.6                            Heading; Interpretations.  The headings in this
Agreement are for convenience of reference only and shall not limit or otherwise
affect the meaning hereof.  All Section and Subsection references are to this
Agreement unless otherwise expressly provided.  When used in this Agreement, the
words “include,” “includes” and “including” are to be read as if they were
followed by the phrase “without limitation.”

 

3.7                            Severability.  Any term or provision of this
Agreement which is invalid or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Agreement or affecting the validity or enforceability of
any of the terms or provisions of this Agreement in any other jurisdiction.

 

3.8                            Specific Performance.  The parties hereto
acknowledge that there would be no adequate remedy at law if any party fails to
perform any of its obligations hereunder, and accordingly agree that each party,
in addition to any other remedy to which it may be entitled at law or in equity,
shall be entitled to injunctive relief, including specific performance, to
enforce such obligations without the posting of any bond, and, if any action
should be brought in equity to enforce any of the provisions of this Agreement,
none of the parties hereto shall raise the defense that there is an adequate
remedy at law.  All remedies, either under this Agreement, by law, or otherwise
afforded to any party, shall be cumulative and not alternative.

 

3.9                            Further Assurances.  Each party hereto shall do
and perform or cause to be done and performed all such further acts and things
and shall execute and deliver all such other agreements, certificates,
instruments, and documents as any other party hereto reasonably may request in
order to carry out the intent and accomplish the purposes of this Agreement and
the consummation of the transactions contemplated hereby.

 

3.10                    Entire Agreement.  This Agreement (including Schedule A)
constitutes the full and entire understanding and agreement among the parties
with respect to the subject matter hereof, and any other written or oral
agreement relating to the subject matter hereof existing between the parties is
expressly canceled.

 

3.11                    Submission to Jurisdiction; Consent to Service of
Process

 

(a)                               The parties hereto hereby irrevocably submit
to the exclusive jurisdiction of any federal or state court located within the
State of Delaware over any dispute arising out of or relating to this Agreement
or any of the transactions contemplated hereby and each party hereby irrevocably
agrees that all claims in respect of such dispute or any suit, action or
proceeding related thereto may be heard and determined in such courts.  The
parties hereby irrevocably waive, to the fullest extent permitted by applicable
law, any objection which they may now or hereafter have to the laying of venue
of any such dispute brought in such court or

 

--------------------------------------------------------------------------------


 

any defense of inconvenient forum for the maintenance of such dispute.  Each of
the parties hereto agrees that a judgment in any such dispute may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.

 

(b)                              Each of the parties hereto hereby consents to
process being served by any party to this Agreement in any suit, action or
proceeding by delivery of a copy thereof in accordance with the provisions of
Subsection 3.3.

 

3.12                    Delays or Omissions.  No delay or omission to exercise
any right, power, or remedy accruing to any party under this Agreement, upon any
breach or default of any other party under this Agreement, shall impair any such
right, power, or remedy of such nonbreaching or nondefaulting party, nor shall
it be construed to be a waiver of or acquiescence to any such breach or default,
or to any similar breach or default thereafter occurring, nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring.  All remedies, whether under this
Agreement or by law or otherwise afforded to any party, shall be cumulative and
not alternative.

 

3.13                    Counterparts.  This Agreement may be executed in any
number of counterparts, each of which shall be an original, but all of which
together shall constitute one instrument.  For purposes of this Agreement, a
document (or signature page thereto) signed and transmitted by facsimile machine
or other electronic means is to be treated as an original document.  The
signature of any party on any such document, for purposes hereof, is to be
considered as an original signature, and the document transmitted is to be
considered to have the same binding effect as an original signature on an
original document.  At the request of any party, any facsimile or other
electronic signature is to be re-executed in original form by the party which
executed the facsimile or other electronic signature.  No party may raise the
use of a facsimile machine or other electronic means, or the fact that any
signature was transmitted through the use of a facsimile machine or other
electronic means, as a defense to the enforcement of this Agreement.

 

Remainder of Page Intentionally Left Blank

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

COMPANY:

 

 

 

DIFFERENTIAL BRANDS GROUP INC.

 

 

 

 

 

 

By:

/s/ Hamish Sandhu

 

 

Name: Hamish Sandhu

 

 

Title: Chief Financial Officer

 

 

[Signature Page to the Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

INVESTORS:

 

 

 

TCP DENIM, LLC

 

 

 

 

 

By:

TENGRAM CAPITAL PARTNERS FUND II, L.P.,

 

 

Its Sole Member

 

 

 

 

 

 

By:

/s/ Andrew R. Tarshis

 

 

Name:

Andrew R. Tarshis

 

 

Title:

Vice President, Tengram Capital Associates II, LLC, Its General Partner

 

 

 

 

 

 

 

 

 

TCP RG, LLC

 

 

 

 

 

By:

TENGRAM CAPITAL ASSOCIATES, LLC,

 

 

Its Manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ Andrew R. Tarshis

 

 

Name:

Andrew R. Tarshis

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

TCP RG II, LLC

 

 

 

 

 

By:

TENGRAM CAPITAL ASSOCIATES, LLC,

 

 

Its Manager

 

 

 

 

 

 

 

By:

/s/ Andrew R. Tarshis

 

 

Name:

Andrew R. Tarshis

 

 

Title:

Vice Presicent

 

 

[Signature Page to the Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

 

MANAGEMENT HOLDERS:

 

 

 

 

 

/s/ Peter Kim

 

Peter Kim

 

 

 

 

 

/s/ Paul Cardenas

 

Paul Cardenas

 

 

 

 

 

/s/ Tony Chu

 

Tony Chu

 

 

 

 

 

/s/ Chris Lynch

 

Chris Lynch

 

 

 

 

 

/s/ Ben Taverniti

 

Ben Taverniti

 

 

 

 

 

/s/ Barbara Cook

 

Barbara Cook

 

 

 

 

 

Fireman Capital CPF Hudson Co-Invest, L.P.

 

 

 

By: Fireman Partners CPF GP I LLC, its General Partner

 

By: Fireman Capital Partners LLC, its Managing Member

 

 

 

 

 

 

By:

/s/ Dan Fireman

 

 

Name:

Dan Fireman

 

 

Title:

Managing Member

 

 

[Signature Page to the Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

Schedule A

 

Investors

 

 

Investor

 

 

Address

 

 

TCP Denim, LLC

 

TCP Denim, LLC

c/o Tengram Capital Partners

15 Riverside Avenue, First Floor

Westport, CT 06880

Attention: Andrew R. Tarshis

Facsimile: (203) 454-6998

 

 

TCP RG, LLC

 

TCP RG, LLC

c/o Tengram Capital Partners

15 Riverside Avenue, First Floor

Westport, CT 06880

Attention: Andrew R. Tarshis

Facsimile: (203) 454-6998

 

TCP RG II, LLC

 

TCP RG II, LLC

c/o Tengram Capital Partners

15 Riverside Avenue, First Floor

Westport, CT 06880

Attention: Andrew R. Tarshis

Facsimile: (203) 454-6998

 

--------------------------------------------------------------------------------


 

Schedule B

 

Management Holders

 

 

Management Holder

 

 

Address

 

 

Peter Kim

 

4411 Dundee Dr
Los Angeles, CA 90027

 

 

Paul Cardenas

 

613 Bienveneda Ave
Pacific Palisades, CA 90272

 

 

Tony Chu

 

3232 Castle Heights Avenue
Los Angeles, CA 90034

 

 

Christopher Lynch

 

25 Paseo Carla
San Clemente, CA 92673

 

 

Ben Taverniti

 

8264 Oakwood Ave
Los Angeles, CA 90048

 

 

Barbara Cook

 

1326 Sanderling Island
Point Richmond, CA 94801

 

 

Fireman Capital CPF Hudson Co-Invest L.P.

 

c/o Fireman Capital Partners LLC
Watermill Center
800 South Street, Suite 600
Waltham, MA 02453
Attention: Dan Fireman
E-Mail: dan.fireman@firemancapital.com
Telephone: 617-671-0555
Facsimile: 617-236-8111

 

 

--------------------------------------------------------------------------------